EXAMINER’S AMENDMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in an interview with Omar Wadhwa on 5/23/22.
	The application has been amended as follows:

(Currently Amended) A computer implemented method comprising:
detecting, by an application executing on a processor, a set of display characteristics associated with a graphical user interface (GUI) window associated with the application, wherein the GUI window is displayed on a computer display screen of a computing device;
comparing the detected display characteristics to a predefined set of display characteristics; 
in response to the detected display characteristics not matching the predefined set of display characteristics, displaying, on the computer display, one or more resizing notifications that indicate to a user that the GUI window needs to be resized, wherein resizing of the GUI window occurs based on user input indicating that the GUI window is to be resized.

Allowable Subject Matter
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	Claims 1-17 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein detecting, by an application executing on a processor, a set of display characteristics associated with a graphical user interface (GUI) window associated with the application, wherein the GUI window is displayed on a computer display screen of a computing device; comparing the detected display characteristics to a predefined set of display characteristics; in response to the detected display characteristics not matching the predefined set of display characteristics, displaying, on the computer display, one or more resizing notifications that indicate to a user that the GUI window needs to be resized, wherein resizing of the GUI window occurs based on user input indicating that the GUI window is to be resized in combination with all other claimed elements of independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174